Case 1:18-cr-00743-JPO Document 3 Filed 10/18/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

 

NELSON PBREA, :
a/k/a “Pito,” : ORDER

a/k/a “Stars,” : JUDGE OETKEN

MIGUEL CRUZ, : 18 Cr. 743 { )
a/k/a, “Fiaco,”
MALT RODRIGUEZ,
a/k/a “Wise,”
a/k/a “Haze,” and
GABRIEL DE LA NUEZ,
a/k/a “Lito,”

Defendants.

Upon the application of the United States, by the United
States Attorney for the Southern District of New York, Geoffrey 5.
Berman, by Assistant United States Attorneys Michael D. Longyear
and Jacob Warren;

Tt is found that the Indictment in the above-captioned action,
18 Cr. 743, is currently sealed and the United States Attorney’s
Office has applied to have that Indictment unsealed, it is

therefore

 
Case 1:18-cr-00743-JPO Document 3 Filed 10/18/18 Page 2 of 2

ORDERED that the Indictment, 18 Cr. 743, in the above-
captioned action be unsealed and remain unsealed pending further

order of the Court.

Dated: New York, New York
October 18, 2018

Cotto Ge.

THE E HQNORABLE GAB ee . GORENSTEIN
CHI UNITED STAT en conan JUDGE

 

 

 

 
